DETAILED ACTION
	Receipt is acknowledged of applicant’s Preliminary Amendment filed 4/30/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	No claim has been amended.  Claims 1-17 have been cancelled.  Claims 18-33 are newly added.  Accordingly, claims 18-33 remain pending in the application are currently under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-22, 24-27 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Abraini (US 2010/0278942 A1, Nov. 4, 2010, hereafter as “Abraini”) in view of Chikata et al. (“Temperature of gas delivered from ventilators”, Journal of Intensive Care, 2013, 1:6, pp. 1-4; hereafter as “Chikata”) and as evidenced by Science Notes (see PTO-892) and Mayo Clinic (see PTO-892).
	The instant invention is drawn to methods of administering to a patient a thermally neutral inhalation gas composition, comprising: selecting a gas composition containing particular percentages of oxygen, helium and xenon; and administering the gas composition to the patient at a particular inhalation temperature in order to get a body temperature of the patient to 36ºC or 37ºC.
	Regarding instant claims 18, 24 and 29, Abraini teaches a composition comprising at least one thrombolytic agent and at least one gas selected from the group consisting of nitrous oxide, argon, xenon, helium, neon and mixtures thereof; as well as a method of administering thereof (abstract; [0001]).  Abraini also teaches that the gas composition is for inhalable administration ([0016]).  Abraini further teaches the particular mixture of gases, xenon and helium, wherein xenon is present in an amount of 1-80%, preferably 10-40%, and most preferably between 15-35%, and wherein helium is present in an amount of 1-80%, preferably claim 29).  Abraini further teaches administering the gas compositions via ventilator ([0057]).
	Abraini is silent to selecting the particular gas compositions, 23-27% oxygen, 43-46% helium, and 28-32% xenon (instant claim 18) and 24-26% oxygen, 43-46% helium, and 28-32% xenon (instant claim 24).
	However, MPEP 2144.05(I) states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” and MPEP 2144.05(II)(A) states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.... ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation’”.
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the percentages of oxygen, helium and xenon by way of routine optimization with a reasonable expectation of success because Abraini teaches a composition comprising ranges of oxygen, helium and xenon that overlap or encompass the claimed ranges and it is “not inventive to discover the optimum or workable range by routine experimentation”.  A skilled artisan would have been motivated to do 
	Abraini is silent to administering the gas composition to the patient at the claimed inhalation temperatures (24-25ºC, 26-27ºC, 22-25ºC, 25-28ºC) in order to get a body temperature of the patient at 36ºC or 37ºC.  It is noted that inhalation temperature is substantially equal to the room temperature where the gas is administered ([034] of the instant specification).  It is further noted that room temperature ranges between 20-25ºC as evidenced by Science Notes and normal body temperature ranges between 36.1-37.2ºC as evidenced by Mayo Clinic.
	Chikata teaches delivering gas via various ventilators at an ambient room temperature of 24ºC ± 0.5 ºC (abstract).  Chikata also teaches that distance from the ventilator outlet effects the temperature of the gas and reports temperatures of 29.5ºC ± 2.2ºC after 40 cm, 25.4ºC ± 1.2ºC after 80 cm and 25.1ºC ± 1.2ºC after 120 cm (abstract; Fig. 3).
The references are both drawn to administering gas compositions via a ventilator, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the method step of administering the gas composition to a patient at the claimed inhalation temperatures into the invention of Abraini as suggested by Chikata with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Chikata teaches said inhalation temperatures are suitable and conventional administration temperatures for gas compositions administered via a ventilator.  
It is noted that the limitations, “in order to get a body temperature of the patient of 36ºC” or “in order to get a body temperature of the patient of 37ºC” are considered intended results of a process step positively recited (i.e., administering the gas composition to the patient at a 
	Regarding instant claim 19, Abraini is silent to selecting the particular gas composition, 25% oxygen, 45% helium, and 30% xenon.
	However, MPEP 2144.05(I) states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” and MPEP 2144.05(II)(A) states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.... ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation’”.
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the percentages of oxygen, helium and xenon by way of routine optimization with a reasonable expectation of success because Abraini teaches a composition comprising ranges of oxygen, helium and xenon that overlap or encompass the claimed ranges and it is “not inventive to discover the optimum or workable range by routine experimentation”.  A skilled artisan would have been motivated to do so because it is “the normal desire of scientists or artisans to improve upon what is already generally known” (MPEP 2144.05(II)(A).
	Regarding instant claim 20, 25 and 30, Abraini teaches administering the gas mixture via a device comprising a patient respiratory interface such as a respiratory mask ([0057]).
Regarding instant claim 21, 26 and 31, Abraini teaches administering the gas mixture via a device comprising a patient respiratory interface such as a respiratory mask ([0057]).
claim 22, 27 and 32, Abraini teaches that the gaseous composition is contained in a source that travels to the interface for delivery to the patient ([0057]).  While Abraini is silent to the explicit step of “packaging the selected gas copostion into a single container, wherein the packaging step is performed between the selecting step and the administering step”, Abraini teaches that the gas composition is contained in a source prior to administration and as such Abraini implicitly teaches the step of packaging the gas composition into a source (container) after selecting said composition and prior to administering said composition.
	Thus, the combined teachings of Abraini and Chikata render the instant claims prima facie obvious.

Claims 18-22, 24-27 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Fishman (USNP 5,271,401, Dec. 21, 1993, hereafter as “Fishman”) in view of Chikata et al. (“Temperature of gas delivered from ventilators”, Journal of Intensive Care, 2013, 1:6, pp. 1-4; hereafter as “Chikata”) and as evidenced by Science Notes (see PTO-892) and Mayo Clinic (see PTO-892).
The instant invention is described above.
Regarding instant claims 18, 24 and 29, Fishman teaches an inhalable gas composition comprising 20-75.5% xenon, 5-60.5% helium and 19.5-75% oxygen, and a method of administration thereof (col. 7, lines 21-27; claims 1, 7 and 13).  Fishman also teaches administering the gas composition via a human-machine interface (Figs. 1 and 2).
	Fishman is silent to selecting the particular gas compositions, 23-27% oxygen, 43-46% helium, and 28-32% xenon (instant claim 18), 24-26% oxygen, 43-46% helium, and 28-32% claim 24), and 21-30% oxygen, 37-45% helium and 28-37% xenon (instant claim 29).
	However, MPEP 2144.05(I) states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” and MPEP 2144.05(II)(A) states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.... ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation’”.
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the percentages of oxygen, helium and xenon by way of routine optimization with a reasonable expectation of success because Fishman teaches a composition comprising ranges of oxygen, helium and xenon that encompass the claimed ranges and it is “not inventive to discover the optimum or workable range by routine experimentation”.  A skilled artisan would have been motivated to do so because it is “the normal desire of scientists or artisans to improve upon what is already generally known” (MPEP 2144.05(II)(A).
	Fishman is silent to administering the gas composition to the patient at the claimed inhalation temperatures (24-25ºC, 26-27ºC, 22-25ºC, 25-28ºC) in order to get a body temperature of the patient at 36ºC or 37ºC.  It is noted that inhalation temperature is substantially equal to the room temperature where the gas is administered ([034] of the instant specification).  It is further noted that room temperature ranges between 20-25ºC as evidenced by Science Notes and normal body temperature ranges between 36.1-37.2ºC as evidenced by Mayo Clinic.

The references are both drawn to administering gas compositions via a human-machine interface, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the method step of administering the gas composition to a patient at the claimed inhalation temperatures into the invention of Fishman as suggested by Chikata with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Chikata teaches said inhalation temperatures are suitable and conventional administration temperatures for gas compositions administered via a human-machine interface.
It is noted that the limitations, “in order to get a body temperature of the patient of 36ºC” or “in order to get a body temperature of the patient of 37ºC” are considered intended results of a process step positively recited (i.e., administering the gas composition to the patient at a particular inhalation temperature) (see MPEP 2111.04).  Accordingly, said limitations are not given patentable weight.
	Regarding instant claim 19, Fishman is silent to selecting the particular gas composition, 25% oxygen, 45% helium, and 30% xenon.
	However, MPEP 2144.05(I) states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” and MPEP 2144.05(II)(A) states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence 
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the percentages of oxygen, helium and xenon by way of routine optimization with a reasonable expectation of success because Fishman teaches a composition comprising ranges of oxygen, helium and xenon that encompass the claimed ranges and it is “not inventive to discover the optimum or workable range by routine experimentation”.  A skilled artisan would have been motivated to do so because it is “the normal desire of scientists or artisans to improve upon what is already generally known” (MPEP 2144.05(II)(A).
Regarding instant claim 20, 25 and 30, Fishman teaches administering the gas mixture via a human-machine interface (Figs. 1 and 2; col. 10, line 60 – col. 11, line 19).
Regarding instant claim 21, 26 and 31, Fishman teaches administering the gas mixture via a human-machine interface comprising a face mask (Fig. 1; col. 10, line 60 – col. 11, line 19).
Regarding instant claim 22, 27 and 32, Fishman teaches that gas mixture is mixed in a mixing device (col. 10, line 68 – col. 11, line 2) or pre-prepared and filled at the manufacturer’s production facility (col. 11, lines 14-19).  In both instances, the gas composition is packaged or contained in a single container after selecting said composition and prior to administering said composition.
	Thus, the combined teachings of Fishman and Chikata render the instant claims prima facie obvious.
Claims 23, 28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Abraini (US 2010/0278942 A1, Nov. 4, 2010, hereafter as “Abraini”) in view of Chikata et al. (“Temperature of gas delivered from ventilators”, Journal of Intensive Care, 2013, 1:6, pp. 1-4; hereafter as “Chikata”) and as evidenced by Science Notes (see PTO-892) and Mayo Clinic (see PTO-892), as applied to claims 18, 22, 24, 27, 29 and 32 above, and further in view of Ichim et al. (US 2018/030871 A1, Jun. 23, 2015, hereafter as “Ichim”).
The instant invention is described above.
The references teach the elements discussed above.
The references are silent to “wherein oxygen, helium and xenon are packaged in the single container under a pressure between 10 and 300 bars”.
Ichim teaches administering gaseous compositions to a patient via inhalation and said gaseous composition is provided in a gas bottle at a pressure between 2 and 300 bar ([0037]).  Ichim further teaches that composition can contain xenon in an amount of 5-70% or less than 40%, oxygen at an amount of at least 21% and an additional compound including helium from a finite group of compounds ([0037]). 
The references are all drawn to administering gas compositions, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the gas composition of Abraini into a container under the claimed pressure as suggested by Ichim with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Ichim teaches a similar gas composition to Abraini and Ichim teaches that such a composition is suitable for containment under a pressure of 2-300 bar.  Furthermore, MPEP 2144.05(I) states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  The claimed prima facie case of obviousness exists.  
The combined teachings of Abraini, Chikata and Ichim render the instant claims prima facie obvious.

Claims 23, 28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Fishman (USNP 5,271,401, Dec. 21, 1993, hereafter as “Fishman”) in view of Chikata et al. (“Temperature of gas delivered from ventilators”, Journal of Intensive Care, 2013, 1:6, pp. 1-4; hereafter as “Chikata”) and as evidenced by Science Notes (see PTO-892) and Mayo Clinic (see PTO-892), as applied to claims 18, 22, 24, 27, 29 and 32 above, and further in view of Ichim et al. (US 2018/030871 A1, Jun. 23, 2015, hereafter as “Ichim”).
The instant invention is described above.
The references teach the elements discussed above.
The references are silent to “wherein oxygen, helium and xenon are packaged in the single container under a pressure between 10 and 300 bars”.
Ichim teaches administering gaseous compositions to a patient via inhalation and said gaseous composition is provided in a gas bottle at a pressure between 2 and 300 bar ([0037]).  Ichim further teaches that composition can contain xenon in an amount of 5-70% or less than 40%, oxygen at an amount of at least 21% and an additional compound including helium from a finite group of compounds ([0037]). 
The references are all drawn to administering gas compositions, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the prima facie case of obviousness exists”.  The claimed method requires a pressure of 10-300 bar which significantly overlaps with the range of Ichim because Ichim teaches pressures of 2-300 bar.  Accordingly, a prima facie case of obviousness exists.  
The combined teachings of Fishman, Chikata and Ichim render the instant claims prima facie obvious.

Conclusion
All claims have been rejected; no claims are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617